Citation Nr: 1342777	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  05-32 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include depressive disorder, not otherwise specified (NOS), to include as secondary to PTSD.  

3.  Entitlement to service connection for a respiratory disability, to include as manifested by allergies, sinusitis, rhinitis, and/or bronchitis.  


REPRESENTATION

Veteran represented by:	Vermont Veterans Affairs Section, Military Department



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Counsel


INTRODUCTION

The Veteran had active duty in the United States Air Force from February 1981 to February 1985 with additional service in the Army Reserves and Vermont Army National Guard from 1986 to 1992.  

This case arises to the Board of Veterans' Appeals (the Board) from March 2005 and March 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  Although the Veteran relocated to Phoenix, Arizona, since her file was initially transferred to the Board, original jurisdiction of these claims remains with the White River Junction VARO.  

The Veteran testified before the undersigned Veterans Law Judge in July 2006.  A transcript of that hearing is in the record.  

The Board remanded the Veteran's claims for further development in September 2007 and December 2009.  In November 2010, the Board denied service connection for an acquired psychiatric disability, to include PTSD, but again, remanded the issue of service connection for a respiratory disability.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (the Court).  In July 2011, the Court, consistent with the terms of the parties Joint Motion for Partial Remand (Joint Motion), vacated that portion of the Board's November 2010 decision that denied entitlement to service connection for an acquired psychiatric disability, to include PTSD, and that matter was remanded to the Board.  In November 2012, the Board remanded the Veteran's claims for evidentiary development as outlined in the July 2011 Joint Motion.  The Veteran's claims have been returned to the Board.  

Characterization of the issues on appeal

In November 2004, the Veteran filed a claim to establish service connection for "depression."  This claim was denied by the RO in the March 2005 rating decision.  In the June 2005 Notice of Disagreement with the determination, the Veteran's former representative noted that the Veteran experienced "[d]epression associated with PTSD."  After she had been provided a Statement of the Case with respect to her depression claim in September 2005, the Veteran filed a formal claim to establish service connection for PTSD.  In October 2005, the Veteran perfected an appeal to the Board with the submission of a timely substantive appeal with respect to her depression claim.  

The RO denied the Veteran's PTSD claim in the March 2006 rating decision.  Later that month, the Veteran submitted a timely Notice of Disagreement with this determination; however, rather than continuing to adjudicate this issue separately from her claim to establish service connection for depression by providing her a Statement of the Case with respect to her PTSD claim as per 38 C.F.R. §§ 19.9(c), 19.29, and 20.201, the RO merged this claim with the Veteran's depression claim, which had been perfected to the Board, and addressed entitlement to depression and PTSD in a March 2006 Supplemental Statement of the Case.  

The Board notes the Court's holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  However, in Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009), the United States Court of Appeals for the Federal Circuit (Federal Circuit) recognized that, in certain circumstances, a veteran may be separately service connected and compensated for more than one diagnosed psychiatric conditions without offending VA's anti-pyramiding regulations, 38 C.F.R. § 4.14.  Also, as will be further discussed below, while the evidence of record is adequate for the adjudication and allowance, of the Veteran's claim to establish service connection for PTSD, additional evidentiary development is necessary with respect to the depression claim.  

In light of above, the Board has bifurcated the Veteran's service-connected claims for depression and PTSD, and recharacterized them as stated on the title page. 

Further, while noting the procedural defect with respect to the Veteran's PTSD claim and acknowledging the Court's holding in Manlincon v. West, 12 Vet. App. 238 (1999), the Board may proceed with adjudication of the Veteran's PTSD claim without prejudice to the Veteran because, as discussed below, the claim is being granted to the fullest extent.  

Representation

When the Veteran initially filed her depression and respirator disability claims in November 2004, she was represented by Disabled American Veterans (DAV).  However, in February 2005, the Veteran submitted a completed VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) in favor of the Veterans of Foreign Wars of the United States (VFW).  This filing effectively revoked DAV as the Veteran's representative, and VFW acted on the Veteran's behalf in all VA matters until May 2008, when the Veteran submitted a completed VA Form 21-22 in favor of the Vermont Veterans Affairs Section, Military Department.  This submission revoked VFW as the Veteran's representative and, since that time, the Vermont Veterans Affairs Section, Military Department, has acted on the Veteran's behalf and is acknowledged as the Veteran's current representative of record as stated on the title page.

The issues of (1) entitlement to service connection for an acquired psychiatric disability other than PTSD, to include depressive disorder, NOS, and (2) entitlement to service connection for a respiratory disability, to include as manifested by allergies, sinusitis, rhinitis, and/or bronchitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is not a combat veteran. 

2.  A diagnosis of PTSD based on a claimed in-service stressor, in accordance with the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV), has been offered.

3.  Credible supporting evidence that the claimed in-service stressor occurred has been submitted.


CONCLUSION OF LAW

PTSD was incurred during the Veteran's service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to service connection for PTSD, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Service connection - PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and an in-service stressor.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Otherwise, the law requires verification of a claimed stressor.

The provisions of 38 C.F.R. § 3.304(f)(3) are limited to stressors arising from hostile military or terrorist acts toward the U.S. military committed by individuals or entities, rather than acts of one service member directed at another service member.  Hostile criminal actions, such as the harassment and personal assault stressors alleged by a Veteran are contemplated under the provisions of § 3.304(f)(5), which addresses evidentiary considerations where PTSD is alleged to have resulted from an in-service personal assault.  Acevedo v. Shinseki, 25 Vet. App. 286 (2012).

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

In cases involving personal assault, the existence of a stressor in service does not have to be proven by the "preponderance of the evidence" because this would be inconsistent with the benefit of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107(b).  YR v. West, 11 Vet. App. 393, 399 (1998); Patton v. West, 12 Vet. App. 272, 279-280 (1999).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304 (f)(5).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Discussion

The Veteran claims that she has PTSD as a result of personal assaults and incidents of sexual harassment which occurred during her active duty and National Guard service.  The Court has stressed the necessity of complete development of the evidence if a PTSD claim is based on an alleged personal assault.  Patton v. West, 12 Vet. App. 272, 278-80 (1999).  In Patton, the Court pointed out that there are special evidentiary development procedures for PTSD claims based on personal assault contained in VA ADJUDICATION PROCEDURE MANUAL M21-1, Part III, 5.14(c) (Feb. 20, 1996), and former M21-1, Part III, 7.46(c)(2) (Oct. 11, 1995).

These M21-1 provisions require that in cases where available records do not provide objective or supportive evidence of the alleged in-service stressor, it is necessary to develop for this evidence.  M21-1, Part III, 5.14(b) (2).  As to personal-assault PTSD claims, more particularized requirements are established regarding the development of "alternative sources" of information, as service records may be devoid of evidence because many victims of personal assault, especially sexual assault and domestic violence, do not file official reports either with military or civilian authorities.  M21-1, Part III, 5.14(c).  Further, the provisions of subparagraphs (7) and (8) indicate that "[b]ehavior changes that occurred at the time of the incident may indicate the occurrence of an in-service stressor", "secondary evidence may need interpretation by a clinician, especially if it involves behavior changes", and that "[e]vidence that documents such behavior changes may require interpretation in relationship to the medical diagnosis by a VA neuropsychiatric physician."

The evidence reflects that the Veteran first reported in-service sexual harassment and personal assaults to a VA medical professional in April 2005.  It was noted that she reported "sexual molestation" while in the Air Force," and was diagnosed with bipolar disorder at that time, but the medical professional also stated that "[The Veteran] probably has PTSD."  Thereafter, the Veteran has participated in private and VA psychiatric treatment for PTSD in group and individual settings.  The probable PTSD diagnosis was later confirmed by private and VA psychiatrists and psychologists, to include the May 2009 VA examiner, a psychiatrist, who provided a DSM-IV diagnosis of PTSD.  

Therefore, the issue to be resolved is whether there is credible supporting evidence of either reported personal assault.  This question is one of fact to be resolved by VA adjudicators alone.  Wilson v. Derwinski, 2 Vet. App. 614 (1992); Wood v. Derwinski, 1 Vet. App. 190 (1991).

The Veteran alleges that she experienced two personal assaults during her service.  The first reported personal assault allegedly took place in May or June 1981 while she was stationed at Keesler Air Force Base on active duty in the Air Force.  The second alleged personal assault took place in either January 1986 or February 1986 while stationed in Germany during the Veteran's service in the Vermont Army National Guard.  Because the evidence of record is sufficient to verify the latter incident only, discussion of the reports of the former is unnecessary.  

Further, although the record is unclear concerning whether the Veteran was on active duty for training (ACDUTRA) or inactive duty training (INACDUTRA) at the time of the 1986 personal assault, a remand for clarification of this matter is not necessary since service connection may be establish for disabilities resulting from injuries, such as a personal assault, during a period of ACDUTRA or INACDUTRA.  38 U.S.C.A. § 101(22 - 24); see McManaway v. West, 13 Vet. App. 60, 67 (1999) (quoting Brooks v. Brown, 5 Vet. App. 484, 485 (1993) (discussing 38 U.S.C. §§ 101(24), 1131) (stating that the law "permits service connection for persons on inactive duty (training) only for injuries, not diseases, incurred or aggravated in line of duty").  

With regard to the 1986 personal assault which took place in Germany, the Veteran reported in a November 2005 statement as well as at the July 2006 Board hearing and the May 2009 VA examination that she was travelling with a superior officer who, when they were stopped for the evening because of a blizzard, attempted to sexually assault her.  In the November 2005 statement, the Veteran alleges that the sexual assault occurred, but in the two later accounts, she reported that she stopped the assault by claiming to have a loaded weapon.  

The Veteran's service treatment records and personnel records dated after the alleged incident do not specifically note or discuss a prior personal assault.  However, as acknowledged by the Veteran at the July 2006 hearing, she did not report these instances at the time because she "couldn't open up."  The Veteran testified in July 2006 that she did not report the incident at the time because, shortly thereafter, she suffered a severe eye injury which resulted in temporary blindness.  This assertion is bolstered by several statements from Dr. Sahba, who noted in a May 2005 treatment record, that the Veteran's temporary blindness, secondary to the eye injury, "masked out the memory" of the personal assault.  

Indeed, the Veteran's service treatment records reflect that she incurred a serious eye infection, variously diagnosed as epidemic conjunctivitis and herpetic conjunctivitis, in January 1986 (at the approximate time of the alleged 1986 personal assault), which resulted in extensive treatment and temporary blindness.  The Board notes that, although not specifically stated in the treatment records, herpetic conjunctivitis is a form of keratitis caused by the herpes simplex virus, which is commonly a sexually-transmitted disease.  See Dorland's Illustrated Medical Dictionary 835 (31st ed. 2007).  Also, records from the Veteran's in-service hospitalization for treatment of this eye condition reflect that she specifically requested assistance from female medical professionals and that no visitors be permitted to see her. 

Further, there is a service treatment record showing the Veteran experiencing emotional difficulties due, in part, to private matters.  Specifically, in July 1988, during the Veteran's National Guard service, she was hospitalized overnight after attempting suicide by overdosing on a combination of prescription and over-the-counter medications.  While this record does not specifically show a diagnosis of PTSD or recount in-service personal assaults or sexual harassment, the treating physician noted that, before her discharge, the Chaplain from the Veteran's National Guard unit, who "knows some of [the Veteran's] past medical history and some of the issues that are at hand."  

Overall, the service treatment records mentioned above reflect behavioral changes so as to corroborate her claimed PTSD stressor - a personal assault.  These documented behavioral changes (i.e., requesting to be assisted by only female medical professionals, declining to see visitors while hospitalized, and a suicide attempt) are significant because, as noted above, VA's Adjudication Procedure manual states that "[b]ehavior changes that occurred at the time of the incident may indicate the occurrence of an in-service stressor", and that "secondary evidence may need interpretation by a clinician, especially if it involves behavior changes" and that "[e]vidence that documents such behavior changes may require interpretation in relationship to the medical diagnosis by a VA neuropsychiatric physician."  
 
Moreover, where PTSD is based on a claimed in-service personal assault, 38 C.F.R. Part 3 sets forth that evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may constitute credible evidence of the stressor.  Such evidence includes, but is not limited to, a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304 (f) (5) (2013).  The Federal Circuit recently held that under 38 C.F.R. § 3.304(f)(5), medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated.  Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011).  

Review of the Veteran's post-service VA and private treatment records reflects that private and VA mental health experts have evaluated the secondary evidence of the alleged sexual assault, interpreted that evidence, and concluded that a personal assault occurred which resulted in a diagnosis of PTSD.  

As noted above, there is evidence of record which notes the Veteran's behavioral changes after the time of the alleged incident, and further, there is no evidence of record which calls the veracity of the Veteran's reports of the 1986 personal assault into question.  To the contrary, private treatment records from Dr. Sahba dated in May 2006, June 2005 and August 2005, an unsigned June 2008 statement from a VA medical professional, and the May 2009 VA examiner have provided diagnoses of PTSD based on the evidence, recounted above, concerning the Veteran's alleged stressor event - the 1986 personal assault.  Critically, after recounting the Veteran's reports of the 1986 personal assault, the May 2009 VA examiner opined "This [V]eteran appears to meet [the] criteria for [PTSD] as outlined in [the] DSM-IV-TR.  The identified stressor was the sexual assault which occurred while in the military.  As such, it appears that the [V]eteran does meet the criteria for [PTSD] related to her in[-]service sexual assault."

The Board finds these opinions persuasive, as they are based on accurate facts, and further, the May 2009 VA examiner's opinion is supported by a rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value). 

The lay testimony is competent, credible, and persuasive.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed.Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  In this case, because the lay testimony supports a diagnosis by a medical professional, it must be accorded some weight in the matter.  

While the reported personal assault is not noted in the Veteran's service records, the medical evidence recounted above strongly suggests that the claimed in-service stressor occurred.  Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011).  Because a diagnosis of PTSD based on an in-service stressor has been offered, and because credible supporting evidence that the in-service stressor occurred has been offered, service connection for PTSD is warranted.



ORDER

Entitlement to service connection for PTSD is warranted.  


REMAND

The record reflects that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA); however, no efforts have been undertaken to obtain a copy of the favorable SSA decision or the records on which this decision was based.  Because these records may impact both of the Veteran's claims, they must be obtained and associated with the record.  

Also, with respect to the Veteran's claim to establish service connection for an acquired psychiatric disability other than PTSD, to include depressive disorder, NOS, the Board concludes that clarification of the diagnosed psychiatric disability and the etiology of such is necessary.  Specifically, the May 2009 VA examiner provided a diagnosis of depressive disorder, NOS, but opined that the Veteran had "depressive symptomatology, which appear[s] to be secondary in part due to her PTSD and in part due to her reflex sympathetic dystrophy."  

This opinion is unclear concerning whether the Veteran's depressive symptoms meet the criteria for separately diagnosed acquired psychiatric disability, and if so, whether this disability is at least as likely as not caused or aggravated by the Veteran's service-connected PTSD, as opposed to her nonservice-connected reflex sympathetic dystrophy.  An addendum opinion addressing these matters must be obtained on remand.  


Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain and associate with the claims file any decision concerning disability benefits from the Social Security Administration (SSA), to include the medical records on which that decision was based.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of these records.  

2.  Thereafter, request the clinician who conducted the May 2009 VA examination to provide supplemental opinions.  The Veteran's claims folder must be made available to the examiner for review.  After a review of the claims file, the clinician must address the following: 

a.  Identify any acquired psychiatric disability other than PTSD on Axis I which has been present during the pendency of the appeal.  

In responding to item (a), the examiner is specifically requested to provide an opinion concerning whether the Veteran's "depressive symptomatology" identified in the May 2009 VA examination report meet the criteria of a separate Axis I psychiatric disability (namely, depressive disorder, NOS) or whether such is symptomatology associated with the Veteran's PTSD.  

b.  For each acquired psychiatric disability other than PTSD identified in item (a), provide an opinion concerning whether such is at least as likely as not caused or aggravated by her service-connected PTSD.  

In providing this opinion, the examiner must separately address causation and aggravation.  

If the May 2009 examiner is unavailable, another appropriate clinician may provide the requested opinions after review of the entire claims file, to include this remand.  If another examination is deemed necessary, such should be scheduled and the Veteran must be notified of the time and place of the examination. 

3.  Thereafter, readjudicate the issues on appeal in light of all of the evidence of record.  If any benefit sought is not granted to the fullest extent, issue a Supplemental Statement of the Case and afford the Veteran and her representative an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


